Citation Nr: 1701148	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for liver disease, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for infertility, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq. 


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, although the RO denied the reopening of the Veteran's service connection for infertility and service connection for liver disease claims, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In continuing the RO's characterization of the instant claim for liver disease as a claim to reopen rather than a new claim for entitlement to service connection, the Board acknowledges that the Veteran previously sought service connection for hepatic cirrhosis, and that he characterized the instant claim as one for service connection for liver disease resulting in organ transplants.  However, as the evidence that has been received since the denial of the hepatic cirrhosis claim in March 2004 does not suggest that the new claim is based upon a diagnosed disease or injury that is distinct from the claim previously considered, the Board finds that such characterization is appropriate.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).


FINDINGS OF FACT

1. An unappealed March 2004 rating decision denied service connection for hepatic cirrhosis, now claimed as liver disease resulting in organ transplants, and infertility, and is final.

2. Some of the evidence received since the unappealed March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for liver disease.

3. Evidence added to the record since the March 2004 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the Veteran's claim for service connection for infertility.

4. Competent and adequate evidence of record shows that the Veteran's liver disease is causally related to exposure to herbicides, including Agent Orange. 


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and thus, the criteria for reopening the claim for service connection for liver disease have been met.            38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

2. New and material evidence has not been submitted, and thus, the criteria for reopening the claim for service connection for infertility have not been met.          38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).   

3. The criteria for service connection for liver disease have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is reopening and granting the claim for service connection for liver disease, no discussion of VCAA compliance is necessary for that issue.

Regarding the claim for service connection for infertility, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim, to include the need to submit new and material evidence to reopen a previously denied claim, in a preadjudication July 2010 letter.  The letter also advised the Veteran of the bases for the prior denial of entitlement to service connection for infertility.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  The evidence associated with the file includes service treatment records (STRs), and VA and private treatment records.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue being denied herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue.

I. New and Material Evidence

The Veteran's claims for service connection for hepatic cirrhosis and infertility were initially denied by way of a March 2004 rating decision.  The claims were denied because there was no evidence submitted that showed that the disabilities were related to an event, illness, or injury that occurred in service.  Further, a presumption of service connection based on exposure to herbicides used in Vietnam was not warranted as neither condition was one for which VA had determined that a positive association between exposure to herbicides and the subsequent development of the condition existed.  The Veteran was notified of the decision in a March 2004 letter, but did not appeal or submit relevant evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the March 2004 denial, new evidence in the form of treatment records, Social Security Administration (SSA) records, letters, articles, and lay statements has been associated with the claims file.  Some of that evidence is also material.

Turning first to the claim for service connection for liver disease, evidence added to the record since March 2004 includes a September 2016 private medical opinion that it is as likely as not, or more likely than not, that Agent Orange exposure was the cause of the Veteran's liver disease.  As the foregoing evidence suggests a nexus between the Veteran's liver disease and herbicide exposure during service, it relates to an unestablished fact that is necessary to substantiate the Veteran's claim.  Thus, new and material evidence has been received, and the claim for service connection for liver disease is reopened.

Turning to the claim for service connection for infertility, evidence added to the record since March 2004 includes articles and additional treatment records.  The treatment records and articles provided do not suggest a direct or causal relationship between infertility and herbicide exposure.  As the foregoing evidence does not establish or suggest a nexus between the Veteran's diagnosed infertility, and herbicide exposure during service, it does not relate to an unestablished fact that is necessary to substantiate the Veteran's claim.  Thus, new and material evidence has not been received, and the claim for service connection for infertility cannot be reopened.

II. Service Connection for Liver Disease

The Veteran seeks service connection for liver disease.  Specifically, he contends that he developed liver disease as a result of exposure to Agent Orange during service.  Following review of the record, the Board finds that service connection is warranted.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).  For disabilities not presumed by regulation to be due to exposure Agent Orange, the Veteran may still establish service connection by showing that any such disability is, in fact, directly and causally linked to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
  
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, a current diagnosis of end stage liver disease secondary to non-alcoholic steatohepatitis is confirmed by the evidence of record and exposure to an herbicide, including Agent Orange, was conceded in a November 2010 rating decision which granted the Veteran's claim for service connection for ischemic heart disease.  However, liver disease is not a disease presumed by regulation to be due to exposure to an herbicide.  Therefore, in order to establish service connection, the Veteran must show that liver disease is in fact, directly and casually linked to herbicide exposure.  

In this regard, the evidence of record includes a September 2016 private medical opinion from Dr. David C. Randolph (Dr. Randolph) that it is as likely as not, or more likely than not, that Agent Orange exposure was the cause of the Veteran's liver disease.  The opinion further stated that there is nothing in the clinical record to indicate that the Veteran's liver disease is secondary to an infectious or any other common cause, and alcohol does not appear to be a significant exposure issue or a biologically plausible explanation for the Veteran's cirrhosis.     

The Board notes that there is some reference in the Veteran's treatment records to alcoholic hepatitis.  However, the Board finds the medical opinion provided by Dr. Randolph to be more probative.  The opinion was provided after review of the record and Dr. Randolph demonstrated knowledge of the relevant history of the Veteran's liver disease, and provided analysis to support his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's liver disease was caused by exposure to herbicides, including Agent Orange, during service, and therefore service connection for liver disease is warranted.


ORDER

New and material evidence having been submitted, reopening the claim for service connection for liver disease is granted.

New and material evidence not having been submitted, reopening the claim for service connection for infertility is denied.

Service connection for liver disease is granted.




____________________________________________
S.C. Krembs
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


